 1
 2
 3                                                                              JS-6
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11   Lindstrom Design, LLC,                        ) CASE NO.: 2:18-cv-10602-SVW-AGR
                                                   )
12          Plaintiff                              ) JUDGMENT
                                                   )
13          vs.                                    )
                                                   )
14   Natco Home Fashions, Inc. et al,              )
                                                   )
15          Defendant.                             )
                                                   )
16
17          Pursuant to the Offer of Judgment, filed on July 17, 2019, and the Acceptance of Offer of
18   Judgment, filed on July 17, 2019, judgment is entered for Plaintiff and against Defendant, pursuant
19   to the conditions set for in the Offer of Judgment.
20                                                              KIRY K. GRAY, CLERK OF COURT
21
22
23           July 17, 2019
     DATE: __________________                              by
                                                                Paul M. Cruz, Deputy Clerk
24
25
26
27
28
